The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The information disclosure statement filed 1/06/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This applies only to foreign patent document nos. 1, 3, 5 and 11, and NPL document nos. 6, 12 and 13 (noting that NPL document no. 6 is an exact duplicate of document no. 5).

Claims 9, 10 and 14 are objected to because of the following informalities: 
In claim 9, line 1, “the” is repeated.
In claims 10 and 14, line 5, “of” (1st occurrence) should be --or--.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear if the recitation of “lifting means” in the claim is distinct from the “lifting means” previously recited in claim 8 or merely adds further limitations thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,261,025. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claims sought to be patented is wholly encompassed within the scope of the patented claim (i.e., the pending claims are broader than the patented claim).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 8, 9, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Lindbo et al (WO 2013/167907, cited by applicant) .
The applied reference has a common applicant and a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Note: for convenience, specific passages of the Lindbo document cited by the examiner refer to the corresponding U.S. equivalent Patent No. 9,682,822, also cited by applicant, and which also qualifies as prior art under 35 U.S.C. 102(a)(2).
Lindbo shows an object handling system comprising:
two substantially perpendicular sets of rails 122a/122b forming a grid 122 above a plurality of stacks 112 of containers 110, a spacing of the perpendicular sets of rails defining a grid spacing 124;
a plurality of robotic load handling devices 30, 150 (can also include 250, 630, 750, and/or 950) for operation on the grid above the stacks of containers, the load handling devices each including a body 32, 152 mounted on wheels 34/36, 154/156, the body having lifting means 40, 160 for lifting a container from a stack of containers, the wheels including a first set of wheels (one of 34/36 or 154/156) arranged to engage with at least two rails of the first set of rails and a second set of wheels (other of 34/36 or 154/156) arranged to engage with at least two rails of the second set of rails, the first set of wheels being independently moveable and driveable with respect to the second set of wheels such that when in motion only one set of wheels will engage with the grid at any one time thereby enabling movement of the load handling devices along the rails by driving only the set of wheels engaged with the rails (col. 3:14-37, col. 13:40-52), each robotic load handling device having a cavity (such as but not necessarily limited to 164) in the body sized to accept the containers lifted from a stack of containers; and
the body of at least one of the plurality of robotic load handling devices (such as but not necessarily limited to 150, 250, 750, 950) includes a cavity “sized to accept a single container”, as broadly recited, the cavity being larger in a vertical dimension relative to the grid than the cavity of at least another of the plurality of robotic load handling devices (such as 630).
Note that at least under certain circumstances, the cavity may include components including 162, 262, 762 and/or 990 which support the containers, as shown in at least Figs. 7c, 9d, 9f, 10, 11, 16 and 21c. Also note that while Lindbo discloses a plurality of containers lifted into the cavity in these figures, the cavity is nevertheless clearly “sized to accept a single container”.
Re claim 9, the cavity is in a substantially centrally positioned location in the body of the load handling device.
Re claim 11, each container in the stack of containers occupies a single grid spacing.
Re claim 13, Lindbo discloses a robotic load handling device 150 (could also be 250, 750 or 950) comprising:
a body 152 having a cavity 164, the body including two sets of wheels 154, 156 mounted on perpendicular sides of the body, each set of wheels being independently retractable and driveable with respect to the other set of wheels, the cavity in the body is enclosed on three sides (at least partially) and is sized so as to accept a single container from an object handling system 100, the cavity having a vertical dimension and a horizontal dimension both of which are relative to a grid 122 of an object handling system 100, the vertical dimension of the cavity being larger than the horizontal dimension of the cavity (again, noting that the cavity may include components including 162, 262, 762 and/or 990 which support the containers), and 
the grid disposed above a plurality of locations for receiving stacks 112 of containers 110, the grid is defined by two substantially perpendicular sets of rails 122a, 122b forming above the plurality of locations for receiving stacks of containers, and a spacing of the perpendicular sets of rails defines a grid spacing 124.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al.
Lindbo discloses that at least one of the plurality of load handling devices comprises lifting means 160, 260, 760 or 960 for lifting the single container from the stacks of containers and transporting the single container over the grid, but does not explicitly show that two of more of the containers in the stacks of the containers have different heights relative to the vertical dimension of the grid. 
However, insofar as each of the above-noted embodiments can accommodate multiple stacked containers which together have a different height than a single container, the load handling device of any of these embodiments is clearly capable of handling containers of differing heights (i.e., handling two or more stacked containers is functionally equivalent to handling a single container having the same height as the stack of two or more containers).
It would have been obvious for one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the apparatus of Lindbo by providing at least two containers in the stacks having different heights relative to the vertical dimensions of the grid, as the load handling device of Lindbo is inherently capable of accommodating such containers, and including such containers would increase the flexibility and usefulness of the system by allowing a greater variety (i.e., sizes) of articles to be stored in such differently sized containers.

Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

10/19/22